                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



ADA VANESSA BRADLEY,
                                               Civ. No. 19-7 162 (KM) (MAH)
                Plaintiff,
                                                         OPINION
V.


JUST GREENS, LLC d/b/a
AEROFARMS; DAVID ROSENBERG,

              Defendant(s).



KEVIN MCNULTY. U.S.D.J.:


      This matter comes before the Court on the motion (DE 5) of the
defendants, Just Greens, LLC d/b/a Aerofarms (“Aerofarms”) and David
Rosenberg, to dismiss the complaint for failure to state a claim, pursuant to
Federal Rule of Civil Procedure 12(b)(6). Plaintiff Ada Vanessa Bradley, who was
employed at Aerofarms, asserts claims under New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1 et seq. (“NJLAD”). Specifically, Bradley alleges
that she was treated disparately by Aerofarms and Rosenberg because of her
race and gender, culminating in her termination from the company.
      For the reasons explained below, Defendants’ motion to dismiss is
denied.




                                      1
   I.      Background’
        Defendant Aerofarms operates an indoor vertical agricultural business in
Newark, New Jersey. (Compl. ¶6). Defendant David Rosenberg is the Chief
Executive Officer and Owner of Aerofarms. Defendant Rosenberg is a white
male, a fact relevant to the allegations. (Compl. ¶3). From May 2017 until June
2018, plaintiff Bradley was employed at Aerofarms. (Compi. ¶38—39). Bradley
is an African American female. (Compl.       ¶ 11).   Bradley had significant experience
in the agricultural industry before she was hired to work as a Farm Manager
for Aerofarms. Although objectively qualified for the position of Farm Manager,
she was required to undergo a grueling hiring process, including 23 interviews,
before she was offered the job. (Compl.      ¶3   14—15). Bradley claims that no other
prospective employee, including her replacement, who is a white male, was
subjected to such an onerous interview process. (Compl.          ¶ 17).
        Bradley alleges that while employed at Aerofarms, she was treated
disparately as compared to white male employees, notwithstanding the fact
that she carried out her responsibilities in an exemplary manner. (Compl.
fl 19—20).   For example, Bradley assumed the responsibilities of a Safety
Manager, which is a separate, full time position at the company, in addition to
her Farm Manager responsibilities. (Compl. ¶j 18—22). In carrying out the
responsibilities of a Safety Manager, plaintiff improved company safety
statistics, which in turn enhanced Aerofarms’ business operations and profits.
(Compl. ¶jJ2 1—22). She was also responsible for strategy planning, as well as
safety and regulatory compliance. (Compl. ¶22).



       For purposes of this motion, the allegations of the Complaint are accepted as
true. The pleadings and motion papers will be cited as follows:
       “Compl.” = Complaint [DE 1-3, copy at DE 5-3]
      “Motion” = Defendants’ Memorandum of Law in Support of Defendant’s
                   Motion to Dismiss [DE 5-2]
        “Opp.”    =   Plaintiffs Opposition to Defendants’ Motion to Dismiss Complaint
                      (DE 101
        “Reply”   =   Defendants’ Reply in support of motion to dismiss [DE 11]

                                         2
        Notwithstanding her positive performance, Bradley was excluded from
management level meetings concerning her job responsibilities in favor of
white, male employees. (Compl. ¶23) Bradley also alleges that her
recommendations or decisions were ignored by Defendants until they were co
opted by other white, male colleagues. (Compl. ¶j 23—25). Bradley claims that
other women at Aerofarms were treated in a similar manner. (Compl. ¶26).
        Additionally, Bradley alleges that she was compensated less than her
white, male colleagues, due to her gender and race. Bradley contends that
when white, male colleagues tried to leave the company, they were offered
better terms of employment, such as salary and stock option increases, to
convince them to stay. (Compl. ¶1130—33). This contrasted with Aerofarms’
treatment of women who planned to leave the company. (Compl. ¶34). Plaintiff
alleges she knows of “at least six   .   .   .   female employees” who left Aerofarms and
were not offered any compensation or stock option increases to convince them
to stay. (Compl. ¶34). Moreover, when Bradley requested for a small salary
increase for taking on additional responsibilities as Safety Manager, she was
rejected and told that she had not yet “prove[n]” herself to Rosenberg. (Compi.
¶1130—31).
        Bradley asserts that on she was wrongfully terminated from Aerofarms
was replaced on June 18, 2018, by a white, male candidate. (Compl. ¶39).

   H.      Legal Standard
        Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Ad. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiffs right to relief above a speculative level, so that a claim is “plausible


                                                 3
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
      That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Asheroft v. Jqbal, 556 U.S. 662,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
is not akin to a ‘probability requirement’.   .   .   it asks for more than a sheer
possibility.” Id.
       Rule 12(bfl6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
For the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
     When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiffs claims are based on the document[.J” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); see In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125,
133 n.7 (3d Cir. 2016); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).2




2      Such consideration is confined, however, to clear cases in which, for example,
the very foundation of a claim is a statement in a document, and the document itself
is submitted to the court. It is not a means of bringing a premature, quasi-summary
judgment motion in advance of discovery. I have disregarded references to facts not
pled, and especially exhibits attached by the defendants in an attempt to refute the
factual allegations of the Complaint. (See, e.g., Exs. B, C, & D to defendant’s motion
papers, consisting of letters, emalls, and a performance review. (DE 5-3, 11-1))
                                         4
   III.      Discussion
          The three counts of the complaint all arise under the New Jersey Law
against Discrimination (NJLAD). This Court’ subject matter jurisdiction is
founded on diversity of citizenship. See 28 U.S.C.   § 1332(a); Notice of Removal
and Memorandum of Law (DE 1); Order denying motion to remand (DE 14).

             a. Count One: Disparate Treatment Under the NJLAD
          Count One of the Complaint alleges that defendant Aerofarms treated
Bradley in a disparate manner because of her gender and race, in violation of
the NJLAD. “There is no single prima facie case that applies to all employment
discrimination claims. Instead, the elements of the prima facie case vary
depending upon the particular cause of action.” Kirschling v. Atl. City Bd. of
Ethic., 10 F. Supp. 3d 587, 594 (D.N.J. 2014), affd, 604 F. App’x 153 (3d Cir.
2015). The NJLAD borrows the federal Title VII standard in analyzing claims of
discrimination. See Tourtellotte v. Eli Lilly & Co., 636 F. App’x 831, 842 (3d Cir.
2016).
      The sense of Count One is that the defendants subjected the plaintiff to
ongoing disparate treatment, culminating in her termination. The elements of a
plaintiffs claim of disparate treatment claim on the basis of sex and race under
the NJLAD are that (1) she is a member of the protected class; (2) she was
qualified for the position in question; (3) she suffered an adverse employment
action; and (4) the adverse employment action occurred under circumstances
that gave rise to an inference of unlawful discrimination. Id. (internal citation
omitted).3 While a “complaint need not establish a prima facie case of
employment discrimination to survive a motion to dismiss      .   .   .   the claim must

be facially plausible and must give fair notice to the defendants of the basis for




        Count One alleges a course of disparate treatment based on race and gender
under the NJLAD, and I analyze it as such. Given that the alleged disparate
employment actions include discharge, the distinction between disparate treatment
and discriminatory discharge may not amount to much in the end. See discussion of
Count Two, infra.

                                        5
                                                                        *4
the claim.” Huggard v. Crown Bank, No. CIV. 11-6194, 2012 WL 529548, at
(D.N.J. Feb. 17, 2012).
      On the first element, Bradley alleges that she is an African American
woman. (Motion at 7; Compi. ¶11). As to the second element, Bradley
adequately alleges that she was qualified for the position of Farm Manager, in
that she had significant experience within the agricultural industry, performed
her responsibilities in a manner that exceeded expectations, and took on
additional responsibilities as a Safety Manager. (Compl.        ¶ 13,   19, 20). The

third element, an “adverse employment action,” is defined to include “a
significant change in employment status, such as hiring, firing, failing to
promote, reassignment with significantly different responsibilities, or a decision
causing a significant change in benefits.” Burlington Indus., Inc. v. Eflerth, 524
U.S. 742, 761 (1998). The Complaint alleges miscellaneous “adverse
employment actions” in terms of salary and working conditions. Those,
however, I can set aside; it is sufficient to note Plaintiffs allegation that her
employment was terminated, the quintessential adverse employment action.
(Compl. ¶38).
       The fourth and final element requires an allegation of circumstances that
give rise to an inference of unlawful discrimination. Plaintiff can demonstrate


       4 Defendants dispute that plaintiff was objectively qualified to work as a Farm
Manager by pointing to her allegedly negative performance reviews during the course
of her employment. However, in order to satisfy the “objectively qualified” prong for an
employment discrimination claim, a plaintiff must merely show that she was “actually
performing the job prior to termination” which the New Jersey Supreme Court
recognizes is “not a heavy burden” to meet. Zive v. Stanley Roberts, Inc., 182 N.J. 436,
451—55, 867 A.2d 1133, 1143—44 (2005). For purposes of a motion to dismiss, the
court must accept the allegations of the plaintiffs complaint as true. See New Jersey
Carpenters & the Trustees Thereof 760 F.3d at 302. While defendants dispute the
second prong, it is adequately alleged.
         Again, Defendants raise a factual dispute, alleging that plaintiff was not fired,
but resigned from her position as Farm Manager. They attach a letter of resignation,
for which the plaintiff says she has an explanation. (Motion at 8 & Ex. C; Response at
2). At this point, I do not look beyond the allegations of the Complaint, which alleges
that the plaintiff was terminated. Such evidentiaiy or factual issues are for summary
judgment, or trial.

                                          6
an “inference of unlawful discrimination” by putting forth evidence showing
that defendants’ decision to carry out the adverse employment action was
motivated by her race or gender. See Bowie v. Costco Wholesale Corp., No.
3:16CV58O8BRMLHG, 2019 WL 3283045, at *11 (D.N.J. July 22, 2019).
Although a plaintiffs “subjective belief that race played a role in an
employment decision is not sufficient to establish an inference of
discrimination..   .   discrimination may be inferred by showing that the
employer treated a similarly situated employee outside of the plaintiffs class
more favorably.” Rodriguez v. Nat’l R.R. Passenger Corp., 532 F. App’x 152, 153
(3d Cir. 2013) (citing Jones v. Sch. Dist. of Philadelphia, 198 F.3d 403, 4 10—11
(3d Cir. 1999)).
      Plaintiff alleges facts from which such an inference need not necessarily,
but could, be drawn. Defendants (1) subjected her to an onerous 23-step
interview process which no other individual at the company went through
(Compi. ¶fl3—17); (2) excluded her from management level meetings that
concerned her job responsibilities at the company in favor of white, male peers
(Compl. ¶23); (3) rejected her recommendations until they were appropriated by
white, male employees (Compl. ¶24—25); (4) compensated her less
competitively than white, male employees, even though her male colleagues did
not work as many hours or have as many responsibilities (Compl. ¶jJ27, 32);
and finally (5) terminated her in favor of a white, male replacement. (Compl.
¶f38—39). Taking plaintiffs allegations as true, as I must, I find that she has
sufficiently alleged that defendants treated male, white employees more
favorably than they treated her. The Complaint gives defendants “fair notice” of
Plaintiffs contentions, and meets the Twombly/Iqbal burden of plausibly and
factually pleading the fourth element of a disparate treatment claim. Huggard,
                                         *4,
No. CIV, 11-6194, 2012 WL 529548, at
       Defendants’ motion to dismiss Count One of the Complaint, which
alleges disparate treatment under the NJLAD, is therefore denied.




                                        7
         b. Count Two: Discrimination Under the NJLAD
      Count Two of the Complaint alleges that Defendants “subjected Plaintiff
to discrimination [on thel basis of her race and/or gender.” (Compi. ¶ 50). It is
not entirely clear how this claim of “discrimination” differs from the Count One
claim of “disparate treatment.” The Plaintiff, in her responding brief, addresses
them together, and does not distinguish between them.
      As stated above, Count One appears to be a somewhat broader claim of
disparate treatment during the employment relationship, culminating in the
plaintiffs discharge. Count Two appears to focus more narrowly on the
Plaintiffs firing in favor of a racially Caucasian replacement, and is more akin
to a claim of discriminatory discharge per se. The plaintiffs opposition brief
cites only the legal standard for discriminatory discharge.
      The Court disfavors preliminary haggling over pleadings, preferring to
define and narrow the claims in the course of discovery. I will therefore treat
Count Two as it was evidently intended, as a claim of discriminatory discharge
under NJLAD. The elements of such a claim are as follows:
      [T]he “plaintiff must demonstrate: (1) that plaintiff is in a protected
      class; (2) that plaintiff was otherwise qualified and performing the
      essential functions of the job; (3) that plaintiff was terminated; and
      (4) that the employer thereafter sought similarly qualified
      individuals for that job.”

Kirschling v. At!. City Bd. of Educ., 10 F. Supp. 3d 587, 594 (D.N.J. 2014), affd,
604 F. Appx 153 (3d Cir. 2015) (citations omitted).
      The discussion of Count One, supra, disposes of elements 1, 2, and 3.
      I turn to element 4, that the employer thereafter sought similarly
qualified individuals for the job from which the plaintiff was fired. On that
score, the Complaint alleges as follows:
      38. Despite her positive performance and contributions to the
      Defendants, when Defendants believed they had found a suitable
      Caucasian male replacement, Ms. Bradley was terminated.

      39. Ms. Bradley was replaced on June 18, 2018 by a Caucasian
      male.

                                      8
         51. Plaintiff was terminated by Defendants due to her race and/or
         gender.

         52. Defendants hired individuals to perform work previously
         performed by Plaintiff because those individuals are not members
         of Plaintiffs protected class.

(CpIt.   ¶1 38, 39, 51, 52)
         The Complaint, again, could be clearer. Still, I find sufficient the
allegations that Plaintiffs race and gender were the only explanations for her
termination—i.e., that she was terminated because the employer had found a
“suitable” Caucasian male replacement, and that the replacement was hired
because he was not a member of Plaintiffs protected class.
         Alleging is not proving, and the Plaintiff will have to develop and present
evidence to support her contentions. Moreover, as currently pled, Count Two
may well, as defendants say, turn out to be superfluous. For now, however, it
is adequately pled, and the motion to dismiss it is denied.

            c. Individual Liability Under the NJLAD
         Count Three of the Complaint alleges that Defendant Rosenberg aided
and abetted the discriminatory conduct by Defendant Aerofarms, in violation of
NJLAD. (Compl. ¶57).
         NJLAD imposes liability on “employers,” a defined term. See N.J. Stat.
Ann.     § 10:5—12(e). But NJLAD also makes it unlawful for “any person, whether
an employer or an employee or not, to aid, abet, incite, compel or coerce the
doing of any of the acts forbidden under this act.” N.J. Stat. Ann.     § 10:5—12(e).
Aiding and abetting amounts to a mechanism for imposing personal liability for
a violation of the NJLAD. See Cicchetti v. Morris Cnty. Sheriffs Office, 194 N.J.
563, 947 A.2d 626, 645 (2008) (“individual liability of a supervisor for acts of
discrimination or for creating or maintaining a hostile environment can         .




arise through the ‘aiding and abetting’ mechanism.”).
         Cases interpreting the NJLAD have occasionally embraced the “awkward”
theory that a supervisor can aid and abet, not only the conduct of another, but
                                         9
that supervisor’s own acts of discrimination. Hurley v. AtI. City Police Dep’t, 174
F.3d 95, 127 (3d Cir. 1999) (abrogated on other grounds); Ivan v. County of
Middlesex, 595 F. Supp. 2d 425 (D.N.J. 2009). More common, however, is the
theory that the individual aided and abetted the liable employer’s
discriminatory acts. See Cicchetti, supra. Although it is not entirely clear, that
more common theory seems to be the basis for the aiding and abetting claim
here. (See Complaint Count Three; Opp. at 15—16.)
      In order to establish that an individual defendant is liable as an aider
and abettor, a plaintiff must ultimately show: “(1) the party whom the
defendant aids must perform a wrongful act that causes an injury; (2) the
defendant must be generally aware of his role as part of an overall illegal or
tortious activity’ at the time that he provides the assistance; (3) the defendant
must knowingly and substantially assist the principal violation.” Hurley v. Ati.
City Police Dep’t, 174 F.3d at 127 (internal citation and quotation marks
omitted).
      The Complaint—if only barely—alleges aiding and abetting by defendant
Rosenberg. As stated above, Bradley alleges that her employer discriminated
against her as to salanr and other terms of employment and terminated her in
favor of a white, male replacement. These are fairly significant decisions for a
modest-sized company, and Rosenberg is the employer company’s CEO. The
complaint alleges first, that he “presented a strong bias in favor of hiring and
promoting Caucasian males into executive and managerial roles”; second, that
he has been heard “questioning why Defendants should hire someone in
protected classes ‘if they are so hard to fire”; and third, that plaintiff had been
told that she was denied a pay increase because she had not yet “prove[nj”
herself to Rosenberg. (Compl. ¶8, 10, 31).
      The first allegation, to be sure, is concluson’ and vague. The second,
however, suggests that Rosenberg had developed an animus against minority’
employees, inferably because they are protected by antidiscrimination laws and




                                       10
hence difficult to fire.6 The third, taken alone, does not evince discrimination,
but taken in context, it does. The plaintiff alleges elsewhere in the Complaint
that she was unfairly required to “prove” herself in a manner that was not
required of nonminority employees. These facts, taken together with
Rosenberg’s status as CEO, would support an inference that he played a role in
the alleged discriminatory treatment of the plaintiff. I add that evidence of the
employer’s internal processes and deliberations are within the control of the
defendants, and will be the subject of discovery.
             I emphasize again that these are allegations, not facts. Crediting these
allegations, as I am required to do for purposes of this motion, I will deny the
motion to dismiss Count Three.

               d. Punitive Damages
         The Complaint includes punitive damages, not as a cause of action, but
as one of many items in the prayer for relief. Defendants argue that Bradley
has not pled sufficient facts to maintain a claim for punitive damages under
the NJLAD. (Motion at 15). Such arguments are premature. Liability of any
kind has not yet been established, and the particular forms of relief that might
flow from such liability are yet another step more remote. To the extent this is
properly the subject of a motion to dismiss at all, the motion is denied.

   RI.         Conclusion
         For the reasons set forth above, Defendants’ motion to dismiss the
complaint is denied. An appropriate order follows.
Dated: September 12, 2019



                                                /
                                           Kevin McNulty
                                           United States District Judge


         Defendants suggest that this allegation has no force because Aerofarms did in
         6

fact hire the plaintiff. That goes to the weight of the evidence, not the sufficiency of the
allegation. The sense may be that defendants developed a discriminatory animus post
hiring.
                                           11
